355 U.S. 9 (1957)
FEDERAL TRADE COMMISSION
v.
CRAFTS.
No. 229.
Supreme Court of United States.
Decided October 14, 1957.
ON PETITION FOR WRIT OF CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR THE NINTH CIRCUIT.
Solicitor General Rankin, Assistant Attorney General Hansen, Charles H. Weston, Earl W. Kintner and Robert B. Dawkins for petitioner.
Christopher M. Jenks for respondent.
PER CURIAM.
The petition for writ of certiorari is granted. The judgment of the United States Court of Appeals for the Ninth Circuit is reversed. Endicott Johnson Corp. v. Perkins, 317 U.S. 501; Oklahoma Press Publishing Co. v. Walling, 327 U.S. 186.